         Case: 3:20-cv-01098-bbc Document #: 13 Filed: 12/29/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

    JAEL SPEIGHTS,

          Plaintiff,                                                           ORDER
    v.
                                                                    Case No. 20-cv-1098-bbc
    AGNESIAN HEALTHCARE, et al

          Defendants.


         Plaintiff Jael Speights, a prisoner in the custody of the Wisconsin Secure Program

Facility, has submitted a proposed complaint and has paid the $402 filing fee.1 Because plaintiff

is a prisoner, plaintiff is subject to the Prison Litigation Reform Act, which requires the court

to screen the complaint to determine whether any portion is frivolous or malicious, fails to

state a claim on which relief may be granted or seeks monetary relief from a defendant who is

immune from such relief.

         Accordingly, IT IS ORDERED that plaintiff Jael Speights’s complaint is taken under

advisement pursuant to 28 U.S.C. § 1915A. Plaintiff will be notified promptly when such a

decision has been made. In the meantime, if plaintiff needs to communicate with the court

about this case, plaintiff should be sure to write the case number shown above on any

communication.


                 Entered this 29th day of December, 2020.

                                        BY THE COURT:

                                        s/

                                        PETER OPPENEER
                                        Magistrate Judge



1
 Effective December 1, 2020, the total filing fee for a civil action is $402 (the $350 statutory fee plus
the $52 miscellaneous administrative fee).
